IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ELIJAH NELSON,

             Appellant,

 v.                                                     Case No. 5D16-1094

DEPARTMENT OF CORRECTIONS
AND STATE OF FLORIDA,

             Appellees.

________________________________/

Opinion filed October 10, 2016

Appeal from the Circuit Court
for Orange County,
Keith F. White , Judge.

Elijah Nelson, Carrabelle, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee, State of Florida.

No appearance for other Appellee.


PER CURIAM.

      Elijah Nelson appeals the dismissal of his petition for writ of habeas corpus. The

trial court determined that because Nelson is presently incarcerated in Franklin County,

he could not seek habeas corpus relief in Orange County. Based on the nature of the

habeas corpus relief sought by Nelson, we conclude that the petition was properly filed in
Orange County. Therefore, we reverse for the trial court to consider the merits of the

petition.

       In Gisi v. State, 119 So. 3d 534, 535 (Fla. 5th DCA 2013), we addressed the

circumstances regarding the appropriate circuit court to consider a habeas corpus

petition:

                         The circuit court of the county in which a defendant is
                 incarcerated has jurisdiction to consider a petition for writ of
                 habeas corpus when the petition involves an issue regarding
                 the prisoner’s incarceration. Johnson v. State, 947 So. 2d
                 1192, 1192–93 (Fla. 3d DCA 2007). However, a habeas
                 petition attacking the validity of a conviction and asserting
                 issues related to the trial court proceedings, must be brought
                 in the circuit court of the county that rendered the judgment of
                 conviction. Galloway v. State, 931 So. 2d 136, 136–37 (Fla.
                 5th DCA 2006).

       Here, Nelson’s petition attacks the validity of his conviction and the information

filed against him in Orange County. As such, the petition was properly filed in the circuit

court of Orange County, and the trial court there erred when it dismissed the petition

rather than ruling on the merits. Therefore, we reverse the order on appeal and remand

for the trial court to address the merits of Nelson’s petition.1

       REVERSED and REMANDED.

LAWSON, C.J., SAWAYA and LAMBERT, JJ., concur.




       1    We express no position on the merits of the petition.

                                                2